Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147229                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  MILISSA WAGGONER,                                                                                        David F. Viviano,
           Petitioner-Appellant,                                                                                       Justices

  v                                                                  SC: 147229
                                                                     COA: 311853
                                                                     Isabella CC: 12-009753-AA
  CIVIL SERVICE COMMISSION,
            Respondent-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           h0826
                                                                                Clerk